Title: From George Washington to Timothy Matlack, 2 June 1779
From: Washington, George
To: Matlack, Timothy


        
          sir
          Head Quarters [Middlebrook] June 2d 1779
        
        I am sorry to inform you, that the situation of Affairs will not permit a Court Martial to proceed on the trial of General Arnold at this Camp. The movements of the Enemy make it indispensibly necessary, that the Army should at least advance towards the North river, with all practicable expedition, and require that the Officers appointed to compose the Court, should be with their several commands. The following is a Copy of the opinion of the General Officers upon the occasion, who were convened yesterday evening to consider of some points, which I judged it material to submit to them respecting the trial, in consequence of a Letter from the Judge Advocate.
        “His Excellency the Commander in Chief having received intelligence, that the Enemy had moved out in full force from New York to Kings bridge and towards the White plains—and, during our deliberations on the points submitted by the foregoing state, a Letter from Colo. Thomas Clark dated at Paramus the 31st Ulto at 7 OClock P.M., advising that the Enemy were at Tallars point with Forty two sail, Six of which were very large, and a number of flat bottom Boats, and that they had landed a party of Men on the other side of the North River and a party on this at the Slote—We are of opinion, upon the question being propounded, that the situation of Affairs renders it necessary to postpone the consideration of the matters so submitted to us & that the meeting of the Members nominated to compose the Court Martial be deferred till the Commander in Chief shall judge the circumstances of the service will better admit of it.” The Witnesses from this relation of facts will perceive on what grounds the trial is postponed, and it is a matter of great concern to me, that I cannot fix the time when the Court will sit, as it must depend on the Enemy’s operations. Whenever these will permit, the Trial will be proceeded on and notice of the day communicated that the Evidences may attend. I am Sir with great respect Yr Most Obedt sert
        
          Go: Washington
        
        
        
          P.S. As the movements of the Enemy may possibly admit of the Court Martial’s sitting in the course of Two or three or a few days, I am just informed that General Arnold intends to go to Morris Town and to wait events. If the Witnesses should also choose to remain in the vicinity of the Army it may conduce to dispatch.
          
            Go: Washington
          
        
      